ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-047, concluding that as a matter of final discipline JEFF EDWARD THAKKER of EAST BRUNSWICK, who was admitted to the bar of this State in 1995, should be reprimanded based on his guilty plea to one count of harassment, a disorderly persons’ offense, in violation of N.J.S.A 2C:33-4a,conduct that constitutes a violation of RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof of his mental fitness to practice law;
And good cause appearing;
It is ORDERED that JEFF EDWARD THAKKER is hereby reprimanded; and it is further
And it is further Ordered that within forty-five days after the filing date of this Order, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.